DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 2 and 4-19 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Amended Claim 2 recites: “Claim 2. (Currently Amended) A method of executing progress of a selection game including game content, the method comprising: 
determining whether a number of categories to which selected game content belongs reaches a predetermined threshold number of categories; and 
when the number of categories reaches the predetermined threshold number of categories, executing associating processing in which each game content is associated with a category from a group of categories, 
wherein the associating further includes: 
determining contents owned by a user playing the selection game, 
determining categories corresponding to the owned contents, and 
designating categories to be included in the selected group of categories based on the determined categories,
determining a number of contents owned by the user playing the selection game in each category of the group of categories, and 
determining an order in which the group of categories is displayed based on the determined number of contents owned by the user playing the selection game in each category of the group of categories.”

Regarding 35 U.S.C. § 101: 
Applicant’s remarks include compelling arguments for a finding that the claimed invention requires significantly more than an abstract idea (see Remarks, 01/28/2022, Pages 11-17).  For example, the claims are directed to a significant improvement, i.e. the claimed method enables a clear improvement to the user interface functionality in computer game operation. Similarly, to the McRO case, the claimed invention is able to provide features that were not possible in the past. Thus, the claims clearly recite a significant technical improvement. 

Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 02/28/2022, pages 8-11). 
The closest prior art appears to be U.S. Patent Application Publication 2013/0116052 A1 to Okada et al.  Okada generally discloses a system comprising the disclosed server and a plurality of player terminals, it is possible to suitably and easily alter the accessories and character class of player characters.  The server has: a memory means that stores player character data of a plurality of player terminals; a means that confers data indicating the fact that a player character indicated in a party formation command has been added to the same party when a party formation command has been input from a player terminal; a means that acquires changes regarding the accessories or player class of the player character in each player terminal, and updates the character data stored in memory; a means that extracts the other players that form the same 

However, Okada in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-9 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715